Opinion filed October 13, 2022




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-21-00054-CR
                                     __________

                 KORRI ALLEN AVENENGO, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 161st District Court
                              Ector County, Texas
                      Trial Court Cause No. B-19-0181-CR


                      MEMORAND UM OPI NI ON
      This appeal is from the trial court’s judgment in which it adjudicated
Appellant, Korri Allen Avenengo, guilty of the second-degree felony offense of
possession with intent to deliver a controlled substance, revoked Appellant’s
community supervision, and assessed his punishment at imprisonment for ten years
in the Institutional Division of the Texas Department of Criminal Justice and a fine
of $5,000.    In his sole issue on appeal, Appellant contends that he received
ineffective assistance of counsel at the adjudication hearing. We affirm.
                                I. Factual Background
      The State indicted Appellant for the second-degree felony offense of
possession    with     intent   to    deliver   a    controlled    substance—namely,
methamphetamine—in the amount of one gram or more but less than four grams.
See TEX. HEALTH & SAFETY CODE ANN. § 481.112(c) (West 2017). On April 9, 2019,
Appellant pleaded guilty to the indicted offense, and the trial court, pursuant to the
parties’ negotiated plea agreement, deferred the adjudication of Appellant’s guilt and
placed Appellant on community supervision for a period of six years.                  On
November 16, 2020, the State moved to adjudicate Appellant’s guilt on the grounds
that he had violated five conditions of his community supervision. See generally
TEX. CODE CRIM. PROC. ANN. art. 42A.751 (West Supp. 2021).                      The State
subsequently filed an amended motion to adjudicate, in which it alleged that
Appellant had committed the following violations of the conditions of his
community supervision:
      l.) [Appellant] failed to abstain from the use of drugs, as ordered by the
      court, to wit: methamphetamine. . . .
      2.) [Appellant] did commit an offense against the laws of this State, to
      wit: Criminal Mischief. . . .
      3.) [Appellant] did commit an offense against the laws of this State, to
      wit: Aggravated Assault. . . .
      4.) [Appellant] failed to make a minimum monthly payment of $85.00
      toward his Restitution and Supervision Fee as ordered by the Court. . . .
      5.) [Appellant] failed to report in person to his Community Supervision
      Officer as directed.
      At the hearing on the amended motion to adjudicate, Appellant pleaded “true”
to allegation nos. 1, 4, and 5 and “not true” to allegation nos. 2 and 3. The State
subsequently elected to abandon allegation nos. 2 and 3. Thus, the revocation
hearing proceeded only on allegation nos. 1, 4, and 5. At the conclusion of the
hearing, the trial court found “allegation nos. 1, 2, 4, and 5 [to be] true.”
                                            2
        Appellant did not file a motion for new trial. Appellant now contends, in his
sole issue on appeal, that his court-appointed trial counsel rendered ineffective
assistance throughout the adjudication hearing.
                                        II. Standard of Review
        We review an ineffective-assistance-of-counsel claim under a two-part
standard. Strickland v. Washington, 466 U.S. 668, 687 (1984); Perez v. State, 310
S.W.3d 890, 892–93 (Tex. Crim. App. 2010). First, Appellant must show that trial
counsel’s performance was deficient in that it fell below an objective standard of
reasonableness. Perez, 310 S.W.3d at 892–93. Second, Appellant must show that
trial counsel’s deficient performance prejudiced his defense, i.e., there is a
reasonable probability that the result of his trial would have been different but for
trial counsel’s errors. Id. at 893; Thompson v. State, 9 S.W.3d 808, 812 (Tex. Crim.
App. 1999) (citing Strickland, 466 U.S. at 687–88). A reasonable probability is a
probability that is sufficient to undermine confidence in the outcome of the trial.
Strickland, 466 U.S. at 694.
                                               III. Analysis
        First, Appellant contends that his trial counsel rendered ineffective assistance
when counsel, in response to allegation no. 4, failed to challenge the lack of evidence
to show that Appellant’s failure to pay restitution and supervision fees was willful.
Second, Appellant contends that his trial counsel rendered ineffective assistance
when counsel failed to raise an affirmative defense in response to allegation no. 5.1
Third, Appellant contends that his trial counsel rendered ineffective assistance when
counsel failed to object when the trial court (1) appeared to consider unadjudicated

        1
           See CRIM. PROC. art. 42A.109 (West 2018) (“For the purposes of a hearing under Article 42A.108,
it is an affirmative defense to revocation for an alleged violation based on a failure to report to a supervision
officer as directed or to remain within a specified place that no supervision officer, peace officer, or other
officer with the power of arrest under a warrant issued by a judge for that alleged violation contacted or
attempted to contact the defendant in person at the defendant’s last known residence address or last known
employment address, as reflected in the files of the department serving the county in which the order of
deferred adjudication community supervision was entered.”) (emphasis added).
                                                       3
offenses in determining Appellant’s sentence and (2) announced a finding of “true”
as to allegation no. 2 after the State had waived that ground as a basis for revocation.
We disagree.
      To establish deficient performance, a defendant must show that trial counsel’s
representation was objectively unreasonable based on “prevailing professional
norms.” Perez, 310 S.W.3d at 893 (quoting Strickland, 466 U.S. at 688). We assess
trial counsel’s performance in light of all of the circumstances and apply a strong
presumption that counsel’s representation fell within “the wide range of reasonable
professional assistance.” Id. (quoting Strickland, 466 U.S. at 688–89). “[C]ounsel
is strongly presumed to have rendered adequate assistance and made all significant
decisions in the exercise of reasonable professional judgment.” Strickland, 466 U.S.
at 690. To overcome this presumption, a defendant must establish that, under the
circumstances, trial counsel’s actions could not be considered sound trial strategy.
Id. at 689.
      Moreover, “any allegation of ineffectiveness must be firmly founded in the
record, and the record must affirmatively demonstrate the alleged ineffectiveness.”
Thompson, 9 S.W.3d at 814 (citing McFarland v. State, 928 S.W.2d 482, 500 (Tex.
Crim. App. 1996)). Regarding the deficient-performance prong in particular, the
record on direct appeal is generally undeveloped and rarely sufficient to overcome
the presumption that trial counsel rendered effective assistance. Goodspeed v. State,
187 S.W.3d 390, 392 (Tex. Crim. App. 2005); see Bone v. State, 77 S.W.3d 828, 833
(Tex. Crim. App. 2002). As such, if trial counsel did not have an opportunity to
explain his actions, we will not find deficient performance unless the challenged
conduct was “so outrageous that no competent attorney would have engaged in it.”
Garcia v. State, 57 S.W.3d 436, 440 (Tex. Crim. App. 2001); see also Rylander v.
State, 101 S.W.3d 107, 111 (Tex. Crim. App. 2003) (“[T]rial counsel should


                                           4
ordinarily be afforded an opportunity to explain his actions before being denounced
as ineffective.”).
      It is well established that one sufficient ground for revocation will support a
trial court’s revocation order. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App.
2009); Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. 1980); Gobell v.
State, 528 S.W.2d 223, 224 (Tex. Crim. App. 1975); Jones v. State, 472 S.W.3d 322,
324 (Tex. App.—Eastland 2015, pet. ref’d). Here, Appellant’s ineffective-assistance
claims relate to allegation no. 2—a ground for revocation that was abandoned by the
State—allegation no. 4, and allegation no. 5; however, in addition to allegation nos.
4 and 5, Appellant pleaded “true” to allegation no. 1—i.e., that he failed to abstain
from the use of methamphetamine. Indeed, Appellant even appears to acknowledge
this point in his brief, at least in part, by stating that “[e]very allegation [Appellant]
faced, with the exception of the use of methamphetamine, was potentially defensible
had [Appellant] not received ineffective assistance of counsel.” Nevertheless, a plea
of “true” standing alone is sufficient to support a trial court’s decision to adjudicate
a probationer’s guilt and to revoke his community supervision. See Garcia v. State,
387 S.W.3d 20, 26 (Tex. Crim. App. 2012); Moses v. State, 590 S.W.2d 469, 470
(Tex. Crim. App. [Panel Op.] 1979). Therefore, because Appellant pleaded “true” to
allegation nos. 1, 4, and 5, which alone are sufficient to support the trial court’s
revocation order, we cannot conclude that his trial counsel’s performance was
deficient.
      Furthermore, Appellant did not file a motion for new trial. Thus, Appellant’s
trial counsel did not have an opportunity to explain or defend his decisions or trial
strategy against any of the bases for ineffective assistance that Appellant now claims
on appeal. See Johnson v. State, 624 S.W.3d 579, 586 (Tex. Crim. App. 2021) (“A
silent record that provides no explanation for [trial] counsel’s actions will not
overcome the strong presumption of reasonable assistance.”). As such, based on a

                                            5
record that does not reveal trial counsel’s reasoning, we must presume that counsel
is in a better position than we to assess how to proceed and that counsel “made all
significant decisions in the exercise of reasonable professional judgment.” State v.
Morales, 253 S.W.3d 686, 697 (Tex. Crim. App. 2008); Screws v. State, 630 S.W.3d
158, 164–65 (Tex. App.—Eastland 2020, no pet.). Here, in light of Appellant’s pleas
of “true” to allegation nos. 1, 4, and 5, and because the record’s silence cannot
overcome the presumption that counsel acted reasonably, we cannot conclude that
trial counsel’s performance was deficient. See Thompson, 9 S.W.3d at 812 (citing
Strickland, 466 U.S. at 694).
      We hold that Appellant failed to establish that he received ineffective
assistance of counsel. Accordingly, we overrule Appellant’s sole issue on appeal.
                                IV. This Court’s Ruling
      We affirm the judgment of the trial court.




                                               W. STACY TROTTER
                                               JUSTICE
October 13, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          6